Title: To James Madison from James Barbour, 7 December 1823
From: Barbour, James
To: Madison, James


        
          
            Dear Sir
            Washington Decr. 7th. 23
          
          After you left us on Court day, the parties, present, agreed to dissolve our ill fated Copartnery: and that each member should make arrangements for his particular Share, of the debt, which stands in the Bank, in the name of James Madison & Co. In passing thro’ Fredericksburg, I obtained the necessary data, by which to ascertain our respective proportions. Since my arrival here I have made the necessary calculations—which are transmitted in the enclosed Statement—By which you will discover that your balance is $1632.25. mine $2414.74. The difference between our balances resulted from an agreement on my part with John Henshaw (whose obstinacy threatened to give us some trouble) to take his part of the Subscription—he agreeing to pay me for so doing $450. Our joint note in Bank becomes due on the 30th. of this month at which time our Individual notes must be presented. I have written to all the subscribers requesting them to furnish their notes by that time and I expect it will be done.
          It is understood that in point of accommodation the bank is to extend to us individually the same that it was bound to do collectively. I have sent you (for convenience) two notes adapted to our respective cases; to sign the one and endorse the other—before they come round we must make some permanent arrangement to renew them without trouble—which may be safely done by a special agency. When executed Send them if you please to Mr. Allen Fredg. I offer you my best wishes
          
            James Barbour
          
        
        
          [Enclosure]
          A statement showing the amount of the original subscription to the Swift Run Turnpike, of the concern of James Madison and Co.; the amount of discounts paid thereon to the Bank, the loss sustained by the insolvency of three of its members; and also the Sums paid by each, and what is now respectively due.
          
          
            
              The original Subscription, 200 Shares, (divided into ten portions) at 50$ each share, is
              
              10,000.00
            
            
              Interest thereon, as the money has been advanced by the Bank
              
              2,313.04
            
            
              
              
              12 313.04
            
            
              This sum divided between the ten portions had all remained solvent, would have been to each portion
              
              1 231.30
            
            
              But three are insolvent producing a deficiency of
              3693.90
              
            
            
            
              Save that Goodwin and Macky paid $156.64 each, equal to
              313.28
              
            
            
              Divide this Sum by 7
              3,380.62
              
            
            
              Produces to each a loss of
              
              482.95
            
            
              Hence each Subscriber of 20 shares, has to account for this sum
              
              $1714.25
            
            
              William Jones in his own right, and in that of Churchill Jones, owed
              
              3428.50
            
            
              But Churchill paid
              82.  
              
            
            
              Wm. Jones
              156.64
              
            
            
              
              
              238.64
            
            
              
              
              3189.86.
            
            
              James Barbour, in his own right
              1714.25
              
            
            
              And in that of John Henshaw
              857.13
              
            
            
              
              2571.38
              
            
            
              Paid
              156.64
              
            
            
              
              
              2414.74
            
            
              James Madison
              1714.25
              
            
            
              Paid
              82.  
              
            
            
              
              
              1632.25
            
            
              Messrs Hay & Baldwin Taliaferros
              
              1714.25
            
            
              Do. Hume and Conway
              
              1714.25
            
            
              Edmund Henshaw
              857.13
              
            
            
              Paid
              604.92
              
            
            
              
              
              252.21
            
            
              
              
              10,917.56
            
            
              The whole payments by all as stated above
              
              1395.48
            
            
              Precisely the sum to be accounted for
              
              12,313.04
            
          
          Our loss will be mitigated by the distribution among the solvent
          Subscribers of the sixty insolvent shares in the following proportions.
          
            
              
              
              Shares
              
            
            
              
              William Jones
              17
              1/7
            
            
              
              James Madison
              8.
              4/7
            
            
              
              James Barbour
              8.
              4/7
            
            
              
              Barbour & Henshaw
              8.
              4/7
            
            
              Messrs
              Taliaferros
              8.
              4/7
            
            
                ”
              Hume & Conway
              8.
              4/7
            
            
              
              
              60. [sic]
              
            
          
        
       